                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY NICHOLS, 46164-007,                           Case No. 19-cv-04214-SK (PR)
                                   8                    Plaintiff,
                                                                                            ORDER OF TRANSFER
                                   9             v.

                                  10     UNITED STATES OF AMERICA, et al.,
                                  11                    Defendant(s).

                                  12          Plaintiff, a federal prisoner at the Administrative United States Penitentiary in Thomson,
Northern District of California
 United States District Court




                                  13   Illinois (AUSP Thompson), has filed a pro se complaint for damages under the Federal Tort

                                  14   Claims Act (FTCA) for an act or omission that took place while he was incarcerated at the United

                                  15   States Penitentiary in Atwater, California (USP Atwater).

                                  16          An FTCA claim against the United States may only be brought in the judicial district

                                  17   where the plaintiff resides or wherein the act or omission complained of occurred. 28 U.S.C. §

                                  18   1402(b). Plaintiff clearly elected to bring suit in the district wherein the act or omission of which

                                  19   he complains took place. But USP Atwater, which is the County of Merced, is in the Eastern

                                  20   District of California rather than the Northern District of California. See 28 U.S.C. § 84(b).

                                  21   Venue therefore properly lies in the Eastern District of California. See id. § 1402(b).

                                  22          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §

                                  23   1406(a), this action be TRANSFERRED to the Eastern District of California.

                                  24          The clerk shall transfer this matter forthwith.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 29, 2019

                                  27                                                    ______________________________________
                                                                                        SALLIE KIM
                                  28                                                    United States Magistrate Judge
